The relator appeals from an order which dismissed a writ of habeas corpus. The record substantiates that the relator, while represented by *873counsel, pleaded guilty to the charge of grand larceny, first degree. The alleged error claimed by the relator is that when he entered a plea of guilty, it should have been by written instrument instead of orally. The section of the Constitution to which the relator refers (art. I, § 2) provides that “ A jury trial may be waived by the defendant in all criminal eases * * * by a written instrument signed by the defendant ”, This section is not applicable to the present factual situation. It applies not to a person electing to plead guilty to a charge but rather gives the defendant an election to stand trial before the court without a jury, which he is entitled to waive upon the signing of a written instrument as provided above. (See People ex rel. Brackett v. Martin, 266 App. Div. 939; appeal dismissed 295 N. Y. 888.) Order unanimously affirmed, without costs. Present — Bergan, P. J., Coon, Herlihy, Reynolds and Taylor, JJ.